280 S.W.3d 784 (2009)
Paul OLINGER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91921.
Missouri Court of Appeals, Eastern District, Division Four.
April 14, 2009.
*785 Gwenda R. Robinson, St. Louis, MO, for appellant.
Chris Koster, Even J. Buchheim, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., MARY HOFF, J., and KENNETH M. ROMINES, J.
Prior report: 233 S.W.3d 768.

ORDER
PER CURIAM.
Appellant Paul Olinger ("Olinger") appeals from the judgment of the Circuit Court of St. Louis County, the Honorable Mark D. Seigel presiding, after a jury convicted Olinger of possession of a methamphetamine precursor drug with the intent to manufacture methamphetamine in violation of RSMo. § 195.246. The court sentenced Olinger as a prior and persistent felony offender to seven years imprisonment.
Olinger appeals to this Court, claiming the trial erred in overruling Olinger's Rule 29.15 motion for post-conviction relief without an evidentiary hearing because the record establishes that trial counsel was ineffective for advising Olinger not to testify at trial.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.